CLAYTON, Justice
(dissenting).
I respectfully dissent from the majority opinion.
I interpret the Scillion case quite differently from the majority opinion. The facts of the Scillion case do not bear out the distinction the majority opinion attempts to make, because there was no indication in Scillion that the officers were searching for weapons which they had reasonable grounds to believe might be used against them.
In the case at bar, we must consider the facts giving probable cause to the officer: the late hour; the suspicious nature of appellant’s acts in the vicinity of the shopping center, i. e., walking away from the front of a store in a shopping center at 2:30 a. m.; the character report indicating appellant’s companion had been previously charged with possession of stolen property; and the inability of appellant to produce a valid registration certificate.
In upholding the conviction of Scillion, the court noted at page 308:
“We believe, and we have stated before, that different rules apply to the search of an automobile than apply to the search of a home, and that the mere stopping of an automobile involves neither search nor arrest and hence requires no probable cause, so long as the vehicle *91is stopped for a reasonable purpose. Commonwealth v. Hagan, Ky., 464 S.W.2d 261 (1971). . . .
For the foregoing reasons, I would affirm the judgment of conviction.